Appeal from a judgment of the Supreme Court (Feldstein, J.), entered August 25, 1994 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
As a result of an incident in which he exposed himself to a nurse, petitioner was found guilty of violating a prison disciplinary rule prohibiting lewd exposure. Initially, we reject petitioner’s claim that he was denied effective employee assistance in preparing for the hearing. Our review of the record reveals that the employee assistant helped petitioner locate witnesses and obtain relevant documentation. We further find that petitioner was not deprived of an opportunity to call medical witnesses at the hearing. Lastly, we do not find that the conduct of the Hearing Officer deprived petitioner of a fair and impartial hearing or that the imposition of a penalty consisting of 180 days in the special housing unit and the loss of three months’ good time was harsh or excessive.
*620Mercure, J. P., Crew III, White, Casey and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.